11/30/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                           NOTICE OF APPEALS                                  HOUSTON, TEXAS
                                     ASSIGNMENT OF COURT OF APPEALS                      11/30/2015 10:43:09 AM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-07842         COURT:    190TH          TENTATIVE DUE DATE:           12/31/2015
APPEAL TYPE       REGULAR (NEW TRIAL FILED)                    CASE STATUS:        DISPOSED (FINAL)
APPELLANT:        HENRY RAWSON, JR. AND SUSAN RAWSON
APPELLEE:         OXEA CORPORATION ET AL


EVENT FILE DATE       11/25/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     ANTHONY G BUZBEE                    TBN:         24001820
DATE ORDER SIGNED         9/2/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     0               VOLUME:                  PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : October 1, 2015
NOTES:

                                                   CHRIS DANIEL
                                                   Harris County, District Clerk


                                                   By: /s/DUANE C. GILMORE
                                                          DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      NOV 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201507842__ PJN> __ TRANS NUM: _________ CURRENT COURT: 190 PUB? _
CASE TYPE: OTHER INJURY OR DAMAGE           CASE STATUS: DISPOSED (FINAL)
STYLE: RAWSON, HENRY JR                   VS OXEA CORPORATION
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
2     00006-0001 DEF 16604400 MUNDY MAINTENANCE AND SERVICES D RAY, JEFFRY H
0     00006-0001 PAD 12473500 LOCKHART, TOM
1     00005-0001 DEF 17733298 AEP TEXAS CENTRAL COMPANY       D SCHAUER, G. D
5     00004-0001 DEF 00785223 DASHIELL CORPORATION               WETWISKA, JAM
_     00003-0001 PLT 24001820 RAWSON, SUSAN                      BUZBEE, ANTHO
_     00002-0001 DEF 22279500 OXEA CORPORATION                D ZITO, NICHOLA
_     00001-0001 PLT 24001820 RAWSON, HENRY JR                   BUZBEE, ANTHO


==> (7) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP